       Case 8:19-cv-03455-TDC Document 122 Filed 09/14/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND




IN RE 2U,INC. SECURITIES CLASS
                                                     Consolidated Case No. 8:19-cv03455-TDC
 ACTION




                                             ORDER


      Upon consideration of the Joint Stipulation, ECF No. 119, it is hereby ORDERED that:

   1. Defendants' Notice ofIntent to File a Motion is due by September 29, 2020.

   2. A pre-motion conference is scheduled for October 5,-2020 at 2:00 p.m. To join the call

      at the'scheduled time:


              o   Dial 1-888-557-8511.
              o Enter access code 3008173,followed by the # key. You will then be placed on
                hold until Chambers dials into the call, at which point you will be prompted to
                  enter a security code,
              o. When prompted, enter security code 10050200 followed by the # key.

      The call will be recorded, so please do not use speakeiphones as they compromise sound

      quality: Also, we ask that parties not remain on the conference line after the Judge has left

      the call, to ensure that the line is fi"ee for other calls that may be on the Judge's calendar.



Date: September      2020
                                                      THEODORE D.
                                                      United States Distrii
